Citation Nr: 1301379	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Augusta, Georgia


THE ISSUE

Eligibility for payment of unauthorized private medical expenses incurred at the Athens Regional Medical Center in Athens, Georgia, for the period from March 30, 2009, to April 7, 2009.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1968 to October 1969 and with the Army from June 1977 to June 1979.  He was awarded the Combat Action Ribbon and the Vietnam Campaign Medal in connection with his first period of service.

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and February 2010 decisions of the Charlie Norwood VA MC in Augusta, Georgia, which approved payment for emergency care provided by the Athens Regional Medical Center on March 30, 2009, but denied payment for subsequent hospitalization from March 30, 2009, to April 7, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify him when further action on his part is required.


REMAND

In February 2011, the Veteran's wife contacted the Business Office of the Veterans Health Administration and stated that, "she had additional evidence to be considered for [her husband's] appeal and wasn't sure whether Augusta VAMC had reviewed this information."  The VA employee who took the phone call and memorialized the conversation in a memorandum dated the same day, indicated that, "I informed her that I would contact the facility to ensure the evidence was considered and appropriate action was taken."  

Careful review of the Veteran's medical administration file and his Virtual VA file fails to reveal what additional evidence the Veteran's wife could have been referring to.  To protect the Veteran's due process rights, therefore, the Board determines that a remand is warranted to ensure that all pertinent evidence, to include the additional evidence referenced by the Veteran's wife in the February 2011 phone call, has been obtained.  

Remand is warranted on another basis as well.  The appeal was most recently considered in the February 2010 Statement of the Case, and several pieces of relevant evidence were added to the file in 2011.  The Veteran has not waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ), in this case, the VA MC.  When the Board addresses in its decision a question that has not been addressed by the AOJ, it must consider whether the Veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran has not been apprised of the new evidence, or of the VA MC's interpretation of it in the context of the rest of the evidence of record. 

Lastly, the Board notes that the question of whether the Veteran is represented by a service organization is unclear.  As the appeal must be remanded anyway, a more expeditious resolution of the mystery of his representation can hopefully be achieved concurrently with the other necessary development.  In a November 2012 communication, the Paralyzed Veterans of America indicated that the Veteran had revoked the power of attorney he had executed in their favor.  However, there is no documentation or other communication from the Veteran to support this assertion in his claims file, his medical administration file, or his Virtual VA file.  The Board's internal records indicate that Paralyzed Veterans of America remains the Veteran's representative, while other documentation submitted by the Paralyzed Veterans of America indicates that the Georgia Department of Veterans Affairs is the Veteran's current representative.  Upon remand, therefore, the veteran's representation must be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to ascertain what additional evidence his wife was referencing in her February 2011 telephone call, and to allow him to submit any additional pertinent evidence not already of record in support of his claim.  Given the confusion as to whether all relevant evidence has been associated with his file, he is informed that submitting duplicate evidence would be preferable to not-submitting any evidence which might support his claim for reimbursement.  

2.  The Veteran's representation should be clarified and the Veteran should be provided with the appropriate appointment form so that he may ensure a power of attorney is executed and filed in favor of the representative he desires. 

3.  After the development requested above has been completed, the VA MC should again review the record, ensuring that all evidence received subsequent to the February 2010 Statement of the Case is explicitly identified and considered.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

